MEMORANDUM OPINION

No. 04-08-00090-CV

Eliazar RUIZ and G.E.M. Materials, Inc.,
Appellants

v.

Madeline YORFINO, Individually and as Personal Representative of the Estate of Joseph R.
Yorfino, Sr., Deceased, Joseph R. Yorfino, Jr., Individually, Stella Duffy, Individually, and
Henrietta S. Guerra, Individually and as Representative of the Estate of Daniel Guerra, Jr.,
Deceased, and Brandi N. Guerra, Jonathan S. Guerra, and Christopher E. Guerra,
Appellees

Henrietta S. Guerra, Individually and as Representative of the Estate of Daniel Guerra, Jr.,
Deceased, and Brandi N. Guerra, Jonathan S. Guerra, and Christopher E. Guerra,
Cross-Appellants

 v.

Sterling Truck Corporation,
Cross-Appellee

From the 73rd Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-18420
Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:   May 20, 2009

DISMISSED IN PART
 04-08-00090-CV
	Appellants have filed a motion for partial dismissal of appeal, in which they assert that they
have entered into an agreement with appellees Madeline Yorfino, Individually and as Personal
Representative of the Estate of Joseph R. Yorfino, Sr., Deceased, Joseph Yorfino, Jr., Individually,
and Stella Duffy, Individually to resolve all claims and causes of actions pending between them in
this case.  Appellants ask this court to dismiss their appeal as to their claims against appellees
Madeline Yorfino, Individually and as Personal Representative of the Estate of Joseph R. Yorfino,
Sr., Deceased, Joseph Yorfino, Jr., Individually, and Stella Duffy, Individually. 
	The motion is granted, and we dismiss appellees Madeline Yorfino, Individually and as
Personal Representative of the Estate of Joseph R. Yorfino, Sr., Deceased, Joseph Yorfino, Jr.,
Individually, and Stella Duffy, Individually.  See Tex. R. App. P. 42.1(b), 43.2(f).  This case shall
hereafter be styled "Eliazar Ruiz and G.E.M. Materials, Inc. v. Henrietta S. Guerra, Individually and
as Representative of the Estate of Daniel Guerra, Jr., Deceased, and Brandi N. Guerra, Jonathan
S. Guerra, and Christopher E. Guerra."  Cross-appellants' claims against Sterling Truck
Corporation are also still pending before this court.
	Appellants Eliazar Ruiz and G.E.M. Materials, Inc. shall pay all costs of this appeal relative
to appellees Madeline Yorfino, Individually and as Personal Representative of the Estate of Joseph
R. Yorfino, Sr., Deceased, Joseph Yorfino, Jr., Individually, and Stella Duffy, Individually.  See Tex.
R. App. P. 42.1(d).  

							PER CURIAM